NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 15, 2021 *
                               Decided October 19, 2021

                                          Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-1264

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of
                                                 Illinois.

       v.                                        No. 3:07-CR-30185-SMY-1

JAMES K. GOODPASTURE,                            Staci M. Yandle,
     Defendant-Appellant.                        Judge.

                                        ORDER

       James Goodpasture appeals the district court’s imposition of various special
conditions of supervised release as part of his sentence for violating the conditions of a
previously imposed term of supervision. We agree with Goodpasture that the district
court did not adequately justify restrictions on his computer and internet use, and we

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. Rule 34(a)(2)(C).
No. 21-1264                                                                           Page 2

vacate just that portion of the revocation sentence and remand for the limited purpose
of allowing the district court to reconsider whether to impose that condition. We
otherwise affirm.

                                              I

        In 2007, law enforcement officers discovered a gun while executing a search
warrant at Goodpasture’s residence after three teenage boys reported that he had
solicited them to perform sexual acts. They told police that Goodpasture asked them to
ejaculate into plastic bags, supposedly for him to donate to a sperm bank. One boy also
alleged that he slept at Goodpasture’s home, and Goodpasture sexually molested him
while he slept. Goodpasture denied the boys’ allegations, but he admitted that he
owned the gun found in his home. Goodpasture pleaded guilty in the Southern District
of Illinois to possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), and the district court
sentenced him to 108 months’ imprisonment plus three years’ supervised release.

       As relevant to this appeal, Goodpasture has three prior convictions for sex
offenses against children under 13 years old. He also has one prior conviction for failing
to register as a sex offender. Finally, Goodpasture has two prior convictions for driving
under the influence of alcohol and one for possession of a controlled substance.

        All these convictions are from the 1980s and 1990s, but Goodpasture’s sex
offenses, in particular, continue to loom over him. While Goodpasture was in prison for
the current firearm conviction, the government petitioned to civilly commit him as a
“sexually dangerous person” under 18 U.S.C. § 4248(a). A federal court in North
Carolina granted the petition, finding that Goodpasture was likely to reoffend. United
States v. Goodpasture, 697 F. App’x 184 (4th Cir. 2017). As part of a modification of his
sentence for the firearm conviction, Goodpasture agreed to several conditions of
supervision tailored to sex offenders. And, after four years, he successfully petitioned to
remove his “sexually dangerous person” status and end that detention. Case No. 5:15-
hc-2188-BO (E.D.N.C. Mar. 2, 2020). Although two experts opined that Goodpasture
was still dangerous, the district court in North Carolina agreed with a defense expert
who testified that Goodpasture no longer suffered from pedophilic disorder or
experienced uncontrollable sexual urges toward children.

       Shortly after this decision, Goodpasture finished the custodial portion of his
criminal sentence and began serving supervised release at a residential reentry center.
Eight months later, however, his probation officer petitioned to revoke his supervised
release based on nine alleged violations of the conditions. He missed a session of his
No. 21-1264                                                                         Page 3

required sex-offender treatment, kept a box-cutter in his locker at the reentry center,
and failed a breathalyzer test, violating both his conditions of supervision and the
reentry center’s rules. Finally, Goodpasture violated his location-monitoring
requirements on five occasions by failing to give notice or obtain approval.
Goodpasture offered innocent explanations for most of these violations, but he
nonetheless admitted them.

       The district court revoked Goodpasture’s supervision, sentenced him to one year
of imprisonment and two years of supervised release, and continued the sentencing
hearing to allow Goodpasture time to review the proposed conditions of supervised
release. Goodpasture then objected to the following conditions: (1) computer- and
internet-monitoring and prohibition of social media use; (2) location monitoring and
home confinement; (3) total abstinence from alcohol consumption with remote testing
and alcohol treatment for one year; (4) warrantless searches upon reasonable suspicion;
and (5) notifying third parties of his criminal history. He argued that these conditions
were not warranted by his personal characteristics or anything in his criminal history.
The district court overruled Goodpasture’s objections.

                                            II

        On appeal, Goodpasture renews his challenge to these conditions. We review for
an abuse of discretion, looking at whether the district court explained, consistent with
the factors under 18 U.S.C. §§ 3553(a) and 3583(d), its reasons for imposing them. United
States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015). A condition “cannot involve a greater
deprivation of liberty than is reasonably necessary” to achieve the goals of sentencing.
Id. (quoting United States v. Goodwin, 717 F.3d 511, 522 (7th Cir. 2013)).

                                            A

       We start with the restrictions on computer and internet use, which allow the
Probation Office to access all Goodpasture’s computing, internet, and electronic storage
devices, to install monitoring software, and to conduct random searches. Further, he
must notify any current or potential employer of his internet restrictions, as well as any
third party who may use the same devices that he uses. Finally, Goodpasture’s
probation officer can bar him from all activity on “social media sites” and limit him to
possessing only one internet-capable device. The district court explained that it imposed
these restrictions “[d]ue to Mr. Goodpasture’s conviction for Aggravated Criminal
Sexual Abuse, his previous designation as a sexually dangerous person, his lack of sex
offender treatment, [and] his most recent sex offender evaluation and subsequent
No. 21-1264                                                                            Page 4

recommendations.” When Goodpasture objected that his previous convictions did not
involve the internet, the court responded that they “occurred at such time when access
to the internet and internet-based sexual offenses were not prominent as they are
today.”

       We agree with Goodpasture that the district court’s findings do not support the
imposition of these restrictions. Computer-monitoring conditions are usually tied to
computer-facilitated offenses. United States v. Baker, 755 F.3d 515, 525 (7th Cir. 2014); see
also United States v. Morgan, 987 F.3d 627, 635 (7th Cir. 2021). But, as Goodpasture points
out, he did not use a computer or social media to effectuate any of his prior offenses.
Indeed, there is no evidence that he has ever used a computer or the internet, much less
for an illicit purpose such as soliciting minors or viewing child pornography. The
presentence investigation report suggests his older convictions involved victims to
whom he had in-person access (at least one was a household member), and the conduct
in 2007 did not entail computer use. The court’s explanation—essentially, that he might
have used a computer if internet usage had been more prevalent at the time of his
offenses—is merely speculative. The imposition of this condition, at least on the present
record, is not reasonably related to the underlying conviction or his history and
characteristics. See 18 U.S.C. § 3553(a)(1).

       Computer-related restrictions should also be “defined to some degree of
precision.” Kappes, 782 F.3d at 858 (quoting United States v. Cary, 775 F.3d 919, 927 (7th
Cir. 2015)). Yet the district court imposed a blanket restriction against all social-media
use, including legal activity for which Goodpasture may have a First Amendment right.
See Packingham v. North Carolina, 137 S. Ct. 1730 (2017) (holding that statute making it a
felony for sex offenders to access all social media violated First Amendment). And it did
not explain why the monitoring should extend beyond his personal devices into the
workplace. Cf, e.g., Kappes, 782 F.3d at 856 (affirming computer-monitoring requirement
after court added exception for computers that defendant needed to access for
employment).

        The district court’s justification for these broad restrictions is not clear from the
record. The government insists that “judges generally impose computer search
requirements on sex offenders,” but that status alone does not justify computer
monitoring in all cases. Baker, 755 F.3d at 525–26 (concluding that failure to register as
sex offender is not a computer-facilitated offense justifying monitoring condition). The
district court needed to tie the restrictions to Goodpasture’s individual characteristics.
Apart from referencing Goodpasture’s sex offender status, however, the court only
No. 21-1264                                                                         Page 5

referenced in passing his failure to attend sex-offender treatment and subsequent
recommendations from a “recent sex offender evaluation.” But the court did not
elaborate on how Goodpasture’s admission to missing a single treatment session makes
him likely to use a computer to reoffend. And the recent evaluation and
recommendations to which the court referred are not apparent from the record. No
evaluation was submitted at sentencing, and neither party has identified a report
anywhere in the record that the court could have been referring to.

       The government argues that we should nonetheless uphold the restrictions
because Goodpasture previously agreed to the same conditions. But Goodpasture
agreed to a modification of his (then prospective) conditions only as part of his effort to
obtain release from civil commitment. He then (unsuccessfully) endured those
conditions when his original prison sentence in this case ended. He was not precluded
from objecting when he came before the court for a new sentence in the revocation
proceedings, although the district court could consider his prior stipulation in imposing
new conditions and give it the weight the court determined was appropriate. No matter
what was appropriate in the past, the court had to justify the conditions it imposed. See
United States v. Manyfield, 961 F.3d 993, 996 (7th Cir. 2020).

       Do not overread our limited conclusion. We are not saying that there is no
factual basis for the imposition of a supervised-release condition limiting Goodpasture’s
computer or internet use. Our more limited conclusion is that the present record does
not support the district court’s imposition of the condition.

        As we discuss below, the district court adequately justified its conclusion that
Goodpasture poses a risk to the community, and it had broad discretion to fashion
conditions of supervision that it believed would mitigate that risk. Computer
restrictions—perhaps even broad restrictions—may be appropriate here. If the district
court chooses to impose particular restrictions, however, it must tailor them to
Goodpasture’s personal history and circumstances and explain why they are necessary
to achieve the goals of deterrence, incapacitation, and rehabilitation. See 18 U.S.C. §
3583(d)(1); Kappes, 782 F.3d at 845. Put most simply, Goodpasture’s sex-offender status
cannot serve as a categorical justification for blanket computer-related restrictions.

                                            B

       Regarding Goodpasture’s challenges to the remaining conditions, the district
court acted within its discretion. Goodpasture first challenges the decision to place him
under location monitoring and confine him to his residence, except for certain pre-
No. 21-1264                                                                        Page 6

approved activities. He argues that his prior location-monitoring violations involved
obligations at work or difficulties getting to and from the workplace, his sex offenses
are decades old, and his sexually-dangerous-person designation was vacated.

        But as the district court pointed out, Goodpasture admitted to violating his
location-monitoring requirements five times; his employment-related excuses do not
change his confessed failure to comply with requirements such as alerting his probation
officer to his whereabouts. And even if Goodpasture is not “sexually dangerous” for
purposes of the civil-commitment statute, the district court could still consider his sex
offenses and personal background. See § 3553(a)(1). As the district court noted, two of
three experts in his recent civil-commitment proceedings testified that Goodpasture was
dangerous. Further, although the allegations against Goodpasture for soliciting and
assaulting teenage boys in 2007 did not result in federal charges, the conduct was
included in the presentence investigation report that the court reviewed before
imposing this condition. Based on this evidence that Goodpasture continued to reoffend
until his most recent incarceration, and that at least some experts thought he would
reoffend in the future, the court reasonably concluded that monitoring is required to
deter further offenses.

       Goodpasture next challenges the condition requiring him to participate in one
year of remote alcohol testing and treatment for alcohol abuse. The district court based
this provision on his history of substance abuse—including two convictions for driving
under the influence—and his illicit consumption of alcohol during his last term of
supervision. Goodpasture insists that he is free from substance-abuse problems. But we
have upheld similar testing requirements for defendants who were not actively
struggling with substance abuse, so long as their backgrounds suggested a risk for such
abuse. See, e.g., United States v. Speed, 811 F.3d 854, 860 (7th Cir. 2016) (defendant who
quit drinking but had prior conviction for driving under the influence); United States v.
Paul, 542 F.3d 596, 600 (7th Cir. 2008) (defendant with no history of drug use but a
history with alcohol that suggested a risk for drug abuse). Given Goodpasture’s
background and previous failure to abstain from alcohol as required, the court did not
abuse its discretion by imposing this condition.

      We are likewise unpersuaded by Goodpasture’s objection to the special condition
allowing a probation officer to conduct warrantless searches of his property “upon
reasonable suspicion of contraband or evidence of a violation of a condition of release.”
Again, the court imposed this condition because of Goodpasture’s prior controlled-
substance convictions and alcohol consumption during supervision. Goodpasture
No. 21-1264                                                                         Page 7

repeats his arguments about the staleness of his substance-abuse convictions. But his
recent violation for alcohol use alone justified the condition. See United States v. Neal,
810 F.3d 512, 521 (7th Cir. 2016). Further, Congress explicitly authorized this condition
for felons, like Goodpasture, who are required to register under the Sex Offender
Registration and Notification Act. 18 U.S.C. § 3583(d).

       Last, Goodpasture challenges the requirement to notify third parties of “risks
that may be occasioned by [his] criminal record or history of criminal conduct, whether
or not resulting in criminal charges.” The district court adequately explained, however,
that this requirement was necessary to deter future criminal conduct in light of his sex-
abuse convictions and past failure to comply with the Illinois sex-offender registry. As
with the location-monitoring requirements, the court imposed this condition after
considering Goodpasture’s entire background, including the civil-commitment
proceedings and the conduct described in his presentence report. And, to the extent that
this condition is redundant with the condition that prohibits him from contact with
minors, as Goodpasture argues, any redundancy is harmless. Kappes, 782 F.3d at 854.

       We note that we have repeatedly directed courts to specify the identities or
categories of persons and the types of risks to which third-party-notification conditions
apply. See United States v. Canfield, 893 F.3d 491, 495 (7th Cir. 2018); United States v.
Bickart, 825 F.3d 832, 841 (7th Cir. 2016). The district court cited Goodpasture’s sex
offenses to justify this condition to, but the written condition is not limited to risks of
sexual abuse. We do not understand Goodpasture to have raised an argument that the
condition is unconstitutionally vague, so we need not decide the issue. To the extent
that this condition can be better tailored, Goodpasture may seek modification. 18 U.S.C.
§ 3583(e)(2); United States v. Hunt, 930 F.3d 921, 925 (7th Cir. 2019).

                                            III

        One final note. The government asks that any remand allow for plenary
resentencing, so that the district court can increase the prison term to balance any
easing of the conditions of supervision. This is appropriate when we can discern some
interplay between vacated supervised-release conditions and the rest of the sentence.
See, e.g., Kappes, 782 F.3d at 866–67. But the sentencing transcripts give us no reason to
believe that the strict computer-monitoring and social media restrictions that we vacate
offset what would have otherwise been a longer prison sentence. After settling on 12
months’ confinement and two years’ supervision, the district court held a separate
hearing two weeks later on the conditions of supervision. The court did not encourage
re-argument about the length of confinement or supervision or suggest that it would
No. 21-1264                                                                    Page 8

revisit the terms if it sustained any of Goodpasture’s objections. Because these
components of the sentence were discrete, we conclude that a limited remand on only
the computer-use restrictions is appropriate. See Manyfield, 961 F.3d at 997.

                                         IV

       For these reasons, we VACATE the restrictions related to computer and internet
use, AFFIRM the rest of the sentence, and REMAND for further proceedings consistent
with this order.